Citation Nr: 0526130	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from October 1947 to July 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

This case has been advanced on the Board's docket due to the 
advanced age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO denied 
service connection for a lung disorder. 

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's July 1994 rating decision is not so 
new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection 
for a lung disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the July 1994 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for a lung disorder is not 
reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

In a July 2002 letter, prior to the January 2003 adjudication 
of the veteran's claim, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The VCAA provides that VA 
shall make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate this claim.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.

B.  Legal analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for a lung 
disorder on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's service 
connection claim was originally denied in a July 1994 rating 
decision.  At that time, the RO denied the veteran's claim by 
stating that the evidence of record did not show that the 
veteran had a lung disorder that was incurred during active 
service or that was aggravated in service beyond the normal 
progress of the disorder.  The July 1994 rating decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).

In June 2002, the veteran filed to reopen his service 
connection claim.  In a January 2003 rating decision, 
veteran's claim was denied.  He disagreed with that decision 
and initiated a timely appeal.  As there is a prior final 
determination on the issue of service connection for a lung 
disorder, specifically, the July 1994 rating decision, the 
Board is now required to decide whether new and material 
evidence has been presented before reopening and adjudicating 
the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considering with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the July 1994 rating 
decision, the veteran has submitted private medical and VA 
outpatient treatment reports.  

Newly submitted medical evidence includes private treatment 
records which show that in September 1976 the veteran was 
diagnosed with emphysema.  In December 1979, it was noted 
that he had pleural thickening and chronic scarring in the 
left lung.  The examiner indicated that it apparently dated 
back to some time in 1977 when an apparent injury was 
sustained to the left chest wall.  There was blunting of the 
left costophrenic angle and slight elevation; the right lung 
was clear.  A July 1981 record revealed chronic changes in 
the left lung, no evidence of active disease, and no reported 
change in the appearance of the chest since a December 1979 
examination. 

During VA treatment dated 1993 to 2002, the veteran was 
diagnosed with chronic obstructive pulmonary disorder (COPD), 
asthma, and bronchitis on several occasions.  The etiology of 
these disorders was not addressed.  In September 1993, the 
veteran reported that he had a history of a collapsed lung in 
1947.  A January 1994 report noted the veteran's report that 
he had a collapsed lung in service but did not seek treatment 
for the disorder.  In February 1994, it was noted that the 
veteran had an old scar on the left lung with haziness.  A 
November 1997 X-ray showed at least one small metallic 
density, possibly from old shrapnel injury, over the junction 
of the middle and upper one third of the left lung.  In March 
2002, the veteran reported that he had pneumonia in 1958.  A 
July 2002 report noted that the veteran had a history of 
collapsed lung on the left side.  

These records show diagnoses of pleural thickening, chronic 
scarring in the left lung, COPD, asthma, and bronchitis.  
However, none of the examiners offered an independent opinion 
as to the etiology of the veteran's lung disorders.  As such, 
the evidence submitted in support of the veteran's claims 
does not constitute new and material evidence because 
although it is new, it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a lung disorder.  That 
is, the evidence submitted in support of the claim does not 
constitute new and material evidence to the extent that is 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

The Board also recognizes the notation in the veteran's VA 
outpatient treatment records that a small metallic density, 
possibly from an old shrapnel injury, is lodged in the 
veteran's left lung.  However, this evidence is also 
insufficient to reopen the veteran's claim.  The DD Form 214 
does not indicate that the veteran served in combat and in an 
April 2003 statement, the veteran himself asserted that he 
did not serve in a period of "hostility."  Moreover, the 
Board notes that the veteran has not claimed entitlement to 
service connection for residuals of a shrapnel injury.  As 
such, that evidence is not probative in the present case. 

As discussed above, the RO denied the veteran's claim based 
upon lack of medical evidence that the veteran had a lung 
disorder that was etiologically related to active service.  
There remains a lack of such evidence.  The veteran has not 
submitted any competent evidence to show that he has a lung 
disorder that was incurred in or aggravated by active 
service.  Moreover, the veteran has not submitted medical 
evidence of a nexus opinion that any current lung disorder is 
related to active service.

The contentions made by the veteran since the July 1994 
rating decision requesting that his service connection claim 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material.  He does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Accordingly, the Board finds that the evidence submitted 
subsequent to the July 1994 denial of the veteran's claim is 
not sufficient to reopen the claim of entitlement to service 
connection for a lung disorder.  Until the appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

The claim of entitlement to service connection for a lung 
disorder is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


